Motion for leave to appeal as a poor person will be treated as a motion to dispense with printing. Motion granted. The appeal will be heard on the original papers and on a typewritten brief. The appellant is directed to file five copies of his brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the October 1960 Term; appeal ordered to be placed on the calendar for October 10, 1960. Motion for assignment of counsel granted. Anthony F. Marra, Esq., 100 Centre *704Street, New York 13, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.